IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : NO. 780
                                          :
REAPPOINTMENTS TO CONTINUING              : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                     :


                                       ORDER

PER CURIAM
         AND NOW, this 31st day of October, 2018, Daniel J. Rovner, Esquire,

Philadelphia, Clifford B. Levine, Esquire, Allegheny County, and Max W. Laun, Esquire,

Allegheny County, are hereby reappointed as members of the Continuing Legal

Education Board, for terms expiring January 1, 2022.